Name: Commission Regulation (EEC) No 2575/88 of 17 August 1988 opening an invitation to tender for the sale for export of olive pomace-oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 8 . 88 Official Journal of the European Communities No L 229/35 COMMISSION REGULATION (EEC) No 2575/88 of 17 August 1988 opening an invitation to tender for the sale for export of olive pomace-oil held by the Italian intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 12 (4) thereof, HAS ADOPTED THIS REGULATION ¢ Article 1 1 . The Italian intervention agency 'Azienda di Stato per gli interventi nel mercato agricolo', hereinafter referred to as AIMA , shall open an invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale for export of approximately 2 000 tonnes of olive pomace-oil . 2. By way of derogation from Article 1 (2) of Regulation (EEC) No 2960/77 this oil must be exported without further processing. Article 2 The invitation to tender shall be made public on 5 September 1988 . Particulars of the lots of oil offered for sale and the places where they are stored shall be displayed at the head office of AIMA, via Palestro 81 , Rome, Italy. A copy of the invitation to tender referred to above shall be sent without delay to the Commission . Article 3 The tenders must reach AIMA, via Palestro 81 , Rome, Italy, not later than 2 p.m. (local time) on 13 September1988 . K Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 2754/78 (3) provides that olive oil held by the intervention agencies is to be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Italian intervention agency has bought in large quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 3818/85 (5), laid down the conditions for the sale by tender of olive oil ; whereas at the present time there exist opportunities for exporting olive oil ; Whereas, in order to avoid any export problem, it shall be precisely stated on the package of the product to be exported one of the denominations set out in the Annex to Regulation No 136/66/EEC ; Whereas the minimum selling price is so fixed that the Community operators enjoy equal conditions of competition with operators in non-member countries ; whereas, accordingly, oil should, under this Regulation, qualify neither for the export refund provided for in Article 20 of Regulation No 136/66/EEC nor for the consumption aid provided for in Article 1 1 of the' same Regulation ; Whereas Article 18 of Commission Regulation (EEC) No 3665/87 of 27 November 1987, laying down common detailed rules for the application of the system of export refunds on agricultural products (&lt;% specifies the evidence required to prove importation into non-Community countries ; Article 4 The tenders shall be submitted for an oil of 10 ° acidity. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below :  below 10 ° down to 8 ° acidity : an increase of Lit 3 226 for each degree or fraction of a degree of acidity below 10 ° ,  below 8 ° : an additional increase of Lit 2 742 for each degree or fraction of a degree below 8 ° ,  above 10 ° : a reduction of Lit 3 226 for each degree or fraction of a degree above 10 ° . (') OJ No 172, 30. 9 . 1966, p. 3025/66 . (2) OJ No L 197, 26. 7. 1988, p. 1 . (3) OJ No L 331 , 28 . 11 . 1978, p. 13 . (4) OJ No L 348, 30 . 12. 1977, p. 46. (0 OJ No L-368 , 31 . 12. 1985, p. 20 . (*) OJ No L 351 , 14. 12. 1987, p. 1 . 18 . 8 . 88No L 229/36 Official Journal of the European Communities Article 5 Not later than three days after the expiry of the time limit laid down for the submission of tenders, AIMA shall send the Commission a list, without mentioning names, stating the highest tenders received for each lot put up for sale . ¦ Article 6 The minimum selling price per 100 kilograms of oil shall be fixed, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, on the basis of the tenders received, not later than the tenth working day following the deadline for the submission of tenders. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. 2. The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Lit 30 000 per 100 kilograms. The security referred to in Article 12 (3) of Regulation (EEC) No 2960/77 shall be Lit 200 000 per 100 kilograms. For the purposes of applying the provisions of Article 1 ( 1 ), the security referred to in the second subparagraph of this paragraph shall not be released unless proof is provided that the oil was imported into a non-member country except in cases where it has been destroyed during transport as a result of force majeure, or that it has been used for supplies as indicated in Article 34 of Regulation (EEC) No 3665/87. The Member States may, however, exempt the exporter from producing the documentary evidence, other than the transport document, specified in Article 18 of Regulation (EEC) No 3665/87, in the case of Article 19 of this Regulation . Article 9 The storage charge provided for in Article 15 of Regulation (EEC) No 2960/77 shall be Lit 4 000 per 100 kilograms. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 7 The olive oil shall be sold by AIMA not later than the fifth working day following that on which the decision referred to in Article 6 is notified. AIMA shall forward to the storage agencies the list of lots not awarded. Article 8 1 . AIMA shall check that the oil exported is the same as the oil withdrawn from intervention, in particular on the basis of acidity and the presence of soap . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1988 . For the Commission Frans ANDRIESSEN Vice-President